Citation Nr: 0934343	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-33 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran had a hearing before the Board 
in May 2008 and the transcript is of record.

The case was brought before the Board in November 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDING OF FACT

The Veteran's PTSD is manifested by infrequent nightmares, 
occurring 2 to 3 times per year, concentration difficulties, 
intrusive thoughts, hyperarousal, irritability and some 
social isolation all resulting in a mild to moderate social 
and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
greater, for post-traumatic stress disorder (PTSD) have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the Veteran in April 2006 and December 2008.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2008).  The letters also 
explained how disability rating and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In initial rating claims, where, as is the case here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  All records retained by the Social Security 
Administration (SSA) in connection with the Veteran's 
disability award have been obtained.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

With regard to increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
2000, 2006 and 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's PTSD since he was last examined.  
The Veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating (PTSD)

The Veteran claims his PTSD is worse than currently rated and 
affects every aspect of his life on a daily basis.  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran's appeal for his PTSD originates from a rating 
decision that granted service connection and assigned the 
initial rating.  Staged ratings are appropriate in any 
increased-rating or initial rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, No., 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  As will be 
explained more thoroughly below, staged ratings are not 
appropriate here because the Veteran's disability stayed 
consistent throughout the appellate time frame.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  . . 
. . . . . . . . . . . . . . . . . . . . . 
. 10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, as will be explained more thoroughly below, the 
Veteran's reported GAF scores within VA outpatient treatment 
records, private records and VA examinations indicate 
extremely varying results reflecting GAF scores from 48 to 
80.  The DSM-IV provides for a GAF rating of 41-50 for 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The DSM-IV provides for a 
GAF rating of 51-60 for moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  The Board notes the DSM-IV provides for a GAF 
rating of 61-70 for some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  The DSM-IV provides for a GAF rating of 
71-80 where if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

In short, the GAF scores found within the pertinent medical 
records in this case, taken alone, indicate a condition 
ranging from "serious" symptoms to mere "transient" 
symptoms.  Taken alone, the GAF scores do not provide 
significant insight in the severity of the Veteran's PTSD. 

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology warrants an 
increased rating of 30 percent, but no more. 

The Board finds noteworthy that this claim is considerably 
complicated by the fact that the Veteran also has diagnoses 
of panic disorder with agoraphobia and alcohol abuse, 
currently in remission.  According to the medical records, 
the Veteran's panic disorder predates the diagnosis of his 
PTSD and is consistently described as the more predominant 
mental health disability.  Accordingly, it is at times hard 
to distinguish which of the Veteran's manifestations are 
attributable to his PTSD alone.  The Veteran's panic disorder 
has never been service-connected and, indeed, medical 
professionals, specifically the March 2009 VA examiner, 
indicate the Veteran's panic disorder is unrelated to his 
military service. 

A July 2000 statement from private psychologist, Dr. Kinard, 
diagnosed the Veteran with panic disorder with agoraphobia 
indicating regular panic attacks and an inability to work due 
to this diagnosis.  Dr. Kinard did not mention PTSD.  

The Veteran was afforded numerous VA examinations during the 
pendency of this appeal dated September 2000, December 2006 
and March 2009.  In September 2000, the VA examiner, 
similarly to Dr. Kinard, diagnosed the Veteran with panic 
disorder with agoraphobia, but found no evidence to support a 
diagnosis of PTSD.  At that time, the examiner noted the 
Veteran's manifestations to include very infrequent 
nightmares, occurring merely 2 to 3 times a year, difficulty 
concentrating and regular panic attacks lasting 45 minutes at 
a time making it hard to leave the house everyday.  At that 
time, however, the Veteran further indicated he attending 
regular Thai Chi lessons, worked out on a regular basis and 
felt close to his wife and children.  

The Veteran was awarded Social Security Administration (SSA) 
disability benefits in June 2000 due, in part, to his anxiety 
disorder.  The records clearly indicate the Veteran's panic 
disorder is his primary mental health disability.

The Veteran was later diagnosed with PTSD in 2005.  VA 
outpatient treatment records indicate diagnoses of both PTSD 
and panic disorder indicating GAF scores ranging from 48 to 
50.  In March 2007, the Veteran's VA doctor made a statement 
indicating the Veteran's PTSD causes hyperarousal, avoidance 
and intrusive thoughts.  The March 2007 statement indicated a 
GAF score of 48 indicating the Veteran, in the past, 
overworked and drank heavily to overcompensate for the 
symptomatology.  In the VA doctor's opinion, the Veteran was 
"completely disabled" since 2000.  A February 2007 
statement within the VA outpatient treatment records 
similarly indicates the Veteran is "completely isolated" 
because of his PTSD.  More recent VA outpatient treatment 
records from 2007 to 2009 reflect the Veteran regularly 
attends group therapy for weekly panic attacks, daily 
anxiety, and significant social isolation.  The treating 
providers consistently note it is difficult to say whether 
the Veteran's PTSD or panic disorder is the source of the 
symptomatology.  

The Veteran was also afforded VA examinations in December 
2006 and March 2009.  Similar to the 2000 records and in 
stark contrast to the recent VA outpatient treatment records, 
the 2006 and 2009 examiners conclude the Veteran's main 
mental health disability is his panic disorder.  They further 
conclude his most disabling symptomatology is due to his 
panic disorder and not his PTSD.  In December 2006, more 
specifically, the examiner indicates the Veteran complains of 
intrusive thoughts "drowned out" by alcohol, panic attacks, 
infrequent nightmares, occurring merely 2 to 3 times a year, 
and some social impairment.  The Veteran was married for 25 
years, but was recently divorced at that time.  The examiner 
diagnosed the Veteran with panic disorder, assigning a GAF 
score of 60, and PTSD, assigning a GAF score of 80 for just 
PTSD.  The examiner opined that the Veteran's panic disorder 
is unrelated to his PTSD and that his PTSD, by itself would 
not cause impairment to his unemployment.

Most recently, the Veteran was afforded a VA examination in 
March 2009 where again the Veteran was diagnosed with both 
panic disorder and PTSD.  The Veteran indicated he no longer 
leaves the house except for group therapy or grocery shopping 
trips.  The examiner assigned the Veteran a GAF score of 70 
indicating the Veteran's symptoms are fairly stable with his 
ongoing group therapy and medication.  The examiner noted the 
Veteran's social decline, but noted he is very talkative 
during his group therapy sessions and seems to have some 
social functioning with other veterans.  The examiner also 
concluded the Veteran's panic attacks are not related to PTSD 
or his military service and that his alcoholism is the 
primary reason for his past unemployment.  Given his 
improvement with therapy, the examiner concluded the Veteran 
could work despite his mental disabilities.  

In short, according to the records, the Veteran had a lengthy 
marriage with children, but his relationship with his family 
has declined through the years.  The records indicate the 
Veteran suffers with intrusive thoughts, irritability, panic 
attacks, infrequent nightmares, hyperarousal, concentration 
problems and anxiety.  The records are inconsistent with how 
much of this symptomatology is attributable to his PTSD 
versus his panic disorder.  The Veteran is also currently 
very socially isolated except for group therapy and trips to 
the grocery store.  There is significant disparity within the 
medical records regarding the severity of the Veteran's 
condition.  This is partly due to the difficulty of 
separating out which symptomatology is due to PTSD alone 
versus his non-service-connected panic disorder.

Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that the objective medical evidence and the 
Veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 30 percent disability rating.  See 
38 C.F.R. § 4.7.  

The Veteran's primary mental disability symptoms include 
panic attacks, concentration problems, anxiety, hyperarousal, 
irritability, minimal sleep disturbances and social 
isolation.  While it is clear his panic attacks, anxiety and 
social isolation are at least partly due to his non-service-
connected panic disorder, if not mostly due to his panic 
disorder, it is entirely unclear how much his PTSD 
contributes to or exacerbates these symptoms.  Resolving all 
reasonable doubt in favor of the Veteran, his PTSD likely 
contributes to all his mental health symptomatology 
warranting a 30 percent rating. 

The Veteran indicates he is unemployable due to his PTSD.  As 
explained above, however, the majority of the medical 
evidence, to include VA examinations and the SSA disability 
determination, indicates his unemployability is due primarily 
to his respiratory disease and panic disorder.  Although it 
is clear his PTSD alone causes some of the Veteran's 
symptomatology, the medical evidence unequivocally indicates 
his primary mental disability is his panic disorder.  To the 
extent his PTSD symptoms are a hindrance to his job search, 
the increased 30 percent rating awarded here encompasses the 
fact that his PTSD symptoms occasionally or intermittently 
affect his ability to perform his work tasks.  

In general, there is some evidence of social isolation, but 
this also has been attributed to a combination of his various 
mental and physical disabilities rather than PTSD alone. 
Although the Veteran has a preference for being alone, 
moreover, it is clear from his statements and medical records 
that he does minimally socialize with a few friends and his 
family.  He also regularly attends group therapy and is very 
talkative and engaged during such sessions. 

Accordingly, the Board finds that the preponderance of the 
evidence warrants an increased rating of 30 percent, but no 
higher.  While the Veteran clearly has significant 
symptomatology causing serious impairment to his social and 
occupational life, as noted above, the Veteran's PTSD is not 
solely responsible.  It is clear, moreover, that the 
Veteran's diagnosis of panic disorder with agoraphobia is the 
more predominant impairment.  Accordingly, a rating greater 
than 30 percent for PTSD is not warranted.  


ORDER

Entitlement to an initial rating of 30 percent, but no more, 
for PTSD is granted subject to the laws and regulations 
governing monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


